Citation Nr: 1343289	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-39 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant requested a Board hearing and was scheduled for a hearing in May 2012.  However, the appellant did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

This case was previously before the Board in August 2012 and remanded for additional development.  In July 2013, the Board requested a Veterans Health Administration (VHA) opinion.  A September 2013 VHA opinion has been received and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the case must be remanded for additional development to satisfy VA's duty to assist.  In an August 2013 statement, the appellant stated that he had four emergency room visits related to headaches in the past six weeks, with one hospital stay of three nights and a diagnosis by a neurologist of status migrainosus.  He stated that his treatment was at Craven Medical Center.  He also stated that he was given an appointment with a VA neurologist which was scheduled for several weeks from the date of his letter.  As the records cited by the appellant are relevant to the claim, the case must be remanded to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide the appropriate information and consent to obtain any outstanding private treatment records with respect to his migraine headaches, to include the Craven Medical Center Emergency Room records cited by the appellant in the August 2013 statement.  After securing the appropriate consent from the appellant, VA should attempt to obtain the records.  All efforts to obtain the records must be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from July 2011 to present.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for migraine headaches.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


